COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 PANAMERICAN OPERATING, INC.,                   §
                                                                  No. 08-12-00036-CV
                  Appellant,                    §
                                                                    Appeal from the
 v.                                             §
                                                             97th Judicial District Court
 MAUD SMITH ESTATE, A TEXAS                     §
 GENERAL PARTNERSHIP,                                            of Archer County, Texas
                                                §
                  Appellee.                                  (TC#2009-0000028A-CV)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, see TEX.R.APP.P. 43.5, on the judgment and all costs

both in this Court and the court below, for which let execution issue. This decision shall be

certified below for observance.


       IT IS SO ORDERED THIS 24TH DAY OF JULY, 2013.


                                             YVONNE T. RODRIGUEZ, Justice

Before Rivera, J., Rodriguez, J., and Larsen, J.(Senior Judge)
Larsen, J. (Senior Judge)(Sitting by Assignment)